DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 15-19 in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that claim has been amended.  This is not found persuasive because there is no amendment to claim 1 in response filed 06/14/2022. The claims filed 06/14/2022 only list claims 1-14 and claims 20-27 as withdrawn; therefore, applicant’s arguments are not persuasive because the arguments are directed to an amendment which is not made. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 12-14 are listed as withdrawn in the claims filed 06/14/2022, however claims 12-14 were cancelled in the amendment filed 07/31/2019. Claims 12-14 are considered cancelled, and should be correctly identified in applicant’s response. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “equal to or larger than 6 mm”, and the claim also recites, “preferably equal or larger than 8 mm, even more preferably equal to or larger than 10 mm,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same argument applies to claims 16-19 which depend from claim 15, thus incorporate the same indefinite limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP63-225572 teaches R2-xN1+xCuO7-y, where R=Sc, M=Ba, 0<x<2, 0<y<1 (page 1).
	US2011/0034336 teaches Ba2RENbO6 where RE is a rare earth element (Abstract).
	US 2020/0185529 teaches Ba2ScNbO6 substrates ([0056]).
	US 2004/0206296 teaches single crystal perovskite single crystal using BaO, Nb2O5 and Sc2O3 additives (Abstract; [0068]).
	Barnes et al (“Structure determination of A2M3+TaO6 and A2M3+NbO6 ordered perovskites: octahedral tilting and pseudosymmetry) teaches Ba2ScNbO6 (Table 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714